UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-4734



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALTHEA BLACKWOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-93-58-F)


Submitted:   April 28, 2004                   Decided:   May 18, 2004


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bridgett Britt Aguirre, Fuquay-Varina, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Althea Blackwood appeals from the order of the district

court    revoking      her   supervised    release     and    sentencing   her    to

forty-eight months imprisonment.           Finding no error, we affirm.

               Blackwood asserts she was not advised of the potential

consequences attendant on revocation of supervised release at the

time of her underlying guilty plea in 1993, and this failure

amounts    to    plain   error,      tainting   the    subsequent    sentence     on

revocation of supervised release.               This claim is, in essence, a

challenge to the propriety of the 1993 plea hearing and resultant

sentence and conviction.             Blackwood’s opportunity to raise this

claim by direct appeal has long since lapsed.                 See Fed. R. App. P.

4(b)(1)(A).       Similarly, Blackwood’s right to move to vacate, set

aside, or correct her conviction and sentence lapsed on April 24,

1997,    one    year   after   the    enactment   of    the    Antiterrorism     and

Effective Death Penalty Act of 1996 (AEDPA).                    See Hernandez v.

Caldwell, 225 F.3d 435, 437-39 (4th Cir. 2000); Brown v. Angelone,

150 F.3d 370, 375-76 (4th Cir. 1998).                 Accordingly, although we

have jurisdiction over the present appeal of the revocation order,

we do not have jurisdiction over the claim she advances in this

appeal.    See United States v. Raynor, 939 F.2d 191, 196 (4th Cir.

1991).

               We affirm the order of the district court.            We dispense

with oral argument because the facts and legal contentions are


                                        - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -